UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1438



MAURO CAPURSO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-885-986)


Submitted:   October 6, 2006             Decided:   November 21, 2006


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ralph J. DiPietro, THE LAW OFFICE OF RALPH J. DIPIETRO, P.C.,
Hyattsville, Maryland, for Petitioner. Peter D. Keisler, Assistant
Attorney General, M. Jocelyn Lopez Wright, Assistant Director,
James A. Hunolt, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mauro   Capurso,   a   native   and   citizen    of    Venezuela,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    denying    his   motion   to   reopen     immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion to reopen.      See 8 C.F.R. § 1003.2(a) (2006).         Accordingly,

we deny the petition for review for the reasons stated by the

Board.    See Capurso v. Gonzales, No. A95-885-986        (B.I.A. Mar. 15,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                    - 2 -